DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended as follows:
A method for providing correction data in a GNSS network-RTK system having reference stations, the method comprising:
obtaining basic data with respect to the reference stations, the basic data for each of the reference stations respectively indicating influences on a signal propagation exerted by the atmosphere on a satellite signal of a GNSS associated with the respective reference station,

determining synthetic data for each of the child triangles based on a triangulation algorithm applied to the basic data such that the synthetic data represent a gridded representation of the basic data, and
providing access to correction data, wherein:
the correction data comprise at least part of the synthetic data,
the at least part of the synthetic data are arranged in a quad-tree hierarchy of different tree levels comprising a plurality of nodes, and
the correction data are configured such that for each child node of the plurality of nodes differential data are provided with respect to data of its parent node, a parent node of a respective child node being [[the]] a node of [[the]] a previous tree level of the different tree levels which was partitioned into those child nodes which comprise the respective child node.

Claim 3 has been amended as follows:
The method according to claim 1, of the tree levels each node comprises exactly four or zero child nodes, and wherein: 

[[the]] nodes of a second or further tree level respectively comprise synthetic data corresponding to the vertices of those child triangles which were created in a second or further step of the recursive division, 
the synthetic data are divided into a group of valid data and a group of invalid data, and 
each node of the plurality of nodes is partitioned into child nodes only in case at least one of its child nodes would comprise synthetic data of the group of valid data.

Claim 6 has been amended as follows:
The method according to claim 1, wherein the quad-tree hierarchy is configured such that partitioning of the plurality of nodes into child nodes is stopped based on at least one of:
	a predefined total number of nodes in the quad-tree hierarchy, and
a predefined minimum surface area for each child triangle represented by a node of the quad-tree hierarchy.

Claim 11 has been amended as follows:
	The method according to claim 7, wherein the correction data comprises metadata indicative of an accuracy range for the accuracy of respective synthetic data a node of the plurality of nodes representing the respective synthetic data.

	Claim 14 has been amended as follows:
A computer program product comprising program code, which is stored on a non-transient machine-readable medium, comprising a program code segment, and which has computer-executable instructions for performing, when run on a computing unit of a network-RTK network element according to claim 13, at least the following steps:
reading basic data with respect to reference stations of a GNSS network-RTK system, the basic data for each of the reference stations respectively indicating influences on a signal propagation exerted by the atmosphere on a satellite signal of a GNSS associated with the respective reference station,
reading definition data of a base triangulation or determining a base triangulation, the base triangulation enclosing at least part of the reference stations,
subdividing the base triangulation into child triangles by means of a recursive division of parent triangles into four child triangles,
determining synthetic data for each of the child triangles based on a triangulation algorithm applied to the basic data such that the synthetic data represent a gridded representation of the basic data, and
providing access to correction data, wherein
the correction data comprise at least part of the synthetic data,
the at least part of the synthetic data are arranged in a quad-tree hierarchy comprising a plurality of nodes, and
such that for each child node of the plurality of nodes differential data are provided with respect to data of its parent node, a parent node of a respective child node being [[the]] a node of [[the]] a previous tree level of the different tree levels which was partitioned into those child nodes which comprise the respective child node.

Claim 15 has been amended as follows:
A network-RTK rover for a GNSS network-RTK system, with a computing unit and communication means configured to receive network-RTK data, wherein the network-RTK rover is configured to determine a position based on GNSS data associated with a satellite signal of a GNSS, wherein a correction of the GNSS data is carried out based on the network-RTK data in order to take into account influences on a signal propagation exerted by the atmosphere on the satellite signal, wherein the network-RTK rover is configured:
to receive correction data defined according to claim 14, the correction data being the network-RTK data,
to decode the quad-tree hierarchy,
to provide from the correction data a reconstruction of at least a fraction of the child triangles with corresponding synthetic data, and
to carry out the correction based on the reconstruction.




A GNSS network-RTK system, configured to carry out the method according to claim 1, with
at least a network-RTK network element, and
at least a network-RTK rover.

Authorization for this examiner's amendment was given in a telephone interview with Jonathan M. Benns on February 4, 2022.

Allowable Subject Matter
Claim(s) 1-4, 6-9, and 11-20 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"the correction data are configured such that for each child node of the plurality of nodes differential data are provided with respect to data of its parent node, a parent node of a respective child node being a node of a previous tree level which was partitioned into those child nodes which comprise the respective child node".
quoted from claim 14, in combination with the claim as a whole:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648